           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                      DELTA DIVISION

JARELL D TERRY                                               PLAINTIFF
ADC #149998C

v.                     No. 2:20-cv-42-DPM-BD

WENDY KELLY, Former
Director, ADC, et al.                                   DEFENDANTS

                              ORDER -
     After Magistrate Judge Deere filed her 20 March 2020 partial
recommendation, Terry filed a second amended complaint limited to
the retaliation claim against Defendant Roebuck. The Court therefore
adopts the unopposed partial recommendation, Doc. 7.         FED.   R. CIV.
P. 72(b) (1983 addition to advisory committee notes). All other claims
are dismissed without prejudice.
     So Ordered.

                                                    I
                                   D .P. Marshall Jr.
                                   United States District Judge
